DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 11/04/2020, said application claims a priority filing date of 12/10/2019.  Claims 1-10 are pending. Claim 1 is independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 712 in FIG. 7 and 812 and 814 in FIG. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term WiFi, Bluetooth, and Zebedee in Page 9, lines 18-21, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
in Page 16, line 6, "the emergency stop button 714" appears to be "the emergency stop button 814".  
Appropriate correction is required.

Claim Objections
Claims 7-9 are objected to because of the following informalities:  
in .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2019/0034025 A1, published on 01/31/2019), hereinafter Izumi in view of Thakur et al. (US 2017/0322721 A1, published on 11/09/2017), hereinafter Thakur and Novak et al. (US 2004/0227737 A1, published on 11/18/2004), hereinafter Novak.

Independent Claim 1
Izumi discloses a method for controlling a robot device using a portable terminal including a touchscreen (Izumi, FIGS. 1A-B; ABSTRACT; ¶¶ [0024]-[0025]: a machine operation panel 101, including an operation terminal 1 and an external device 2, is configured to operate a control device 100 of a machine/robot that perform the method comprising: 
providing  portable terminal (Izumi, FIGS. 1B and 5; ¶¶ [0027]-[0028]: the external device 2 includes an enable switch (241, 242) which is used for securing safety of operators, and serves as a switch for teaching/controlling operation of a machine only in a case where the enable switch is active; the enable switch (241, 242) allows safety to be ensured by stopping a machine such as a robot when an operator senses danger and releases the switch; ¶¶ [0042] and [0056]: while the operation terminal 1 is attached to the external device 2, a region 20 surrounded by a dotted line in FIG. 1B of the display region of the touch panel 11 is covered by the external device 2, which may be transparent); 
providing  (Izumi, FIGS. 1B and 5; ¶ [0027]: the external device 2 includes an emergency stop button 23 to compulsorily stop the machine; ¶¶ [0053]-[0057]: by making the external device 2 in the region 20 covering the display region of the touch panel 11 to be transparent, (1) when each key of the transparent input device 211 is pressed, a same operation as that when the key display, which is displayed on the touch panel 11, corresponding to the pressed key is directly touched can be performed; and (2) cause at least one of a state of control of the machine or help information to be displayed in a display region corresponding to the transparent region of the external device 2 in the display region of the touch panel 11); 
displaying a plurality of robot control buttons in a third area of the touchscreen (Izumi, FIGS. 1B and 5; ¶ [0029]: a keyboard and a plurality of buttons may be 
in response to  (Izumi, Izumi, FIG. 1B; ¶ [0028]: an enable switch (241, 242) is used for securing safety of operators, and serves as a switch for teaching/controlling operation of a machine only in a case where the enable switch is active; the enable switch (241, 242) allows safety to be ensured by stopping a machine such as a robot when an operator senses danger and releases the switch; FIG. 2; ¶¶ [0029]-[0030] and [0037]: the controller 13 acquires data from the touch panel 11 and the communication device 15, and executes application software, etc., that controls the machine/robot; ¶ [0041]: information from the enable switch (241, 242), and the manual pulse generating device 22 is transmitted to the control device of the machine from the external communication device 27 or transmitted to the control device of the machine via the communication device 15 of the operation terminal 1; i.e., in order for the operation of the machine/robot, the enable switch (241, 242) need to be active (i.e., the switch is not released) when providing input from the touch panel 11); and 
in response to receiving an input, from the user, on the second area. transmitting an emergency signal to the control device, wherein the emergency signal is a signal for stopping operation of the robot device (Izumi, FIGS. 1B and 5; ¶ [0027]: when the emergency stop button 23 is pressed, transmit an emergency stop instruction to the control device, and then the machine/robot stops; ¶ [0041]: information from the emergency stop button 23 is transmitted to the control device of the machine from the external communication device 27 or transmitted to the control device of the machine via the communication device 15 of the operation terminal 1).
Izumi fails to explicitly discloses (1) displaying an enable button in a first area of the touchscreen; (2) displaying an emergency stop button in a second area of the touchscreen; and (3) in response to simultaneously receiving, from a user, an input on the first area and an input on the third area, transmitting a control signal to control the device.
Thakur teaches system and methods relating to controls of systems (Thakur, ¶ [0001]), displaying an enable button in a first area of the touchscreen (Thakur, 408 in FIGS. 4-5; ¶¶ [0049]-[0050]: only if a first finger remains touched on a land area 408 (which is equivalent to enable switch in Izumi) and a second finger gesture (e.g., tapping, sliding, etc.) is received would an operation be triggered; ¶ [0058]: the HMI may have a single land area 408 is common for each available touch area on the display; this region may be specified at one of the four corners of the touch screen or any arbitrary area on the screen that may be specified, via a configuration panel of the HMI); and 
in response to simultaneously receiving, from a user, an input on the first area and an input on the third area, transmitting a control signal to control the device (Thakur, ¶¶ [0017] and [0026]: in response to the first and second touch input being concurrently received with the input at the first and second position respectively, cause activation of the graphical element associated with execution of an application or a control command) (Thakur, FIG. 6; ¶¶ [0064]-[0066]: to activate the control widget, the land input 606 and the tap input (shown as input 602c) are entirely overlapping in which the land input 606 is received prior to the tap input 602c).
Izumi and Thakur are analogous art because they are from the same field of endeavor, system and methods relating to controls of systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Thakur to Izumi.  Motivation for doing so would mitigate or prevent touch errors and/or .
Izumi in view of Thakur fails to explicitly disclose displaying an emergency stop button in a second area of the touchscreen.
Novak teaches a system and a method for operating a device using a user interface (Novak, ¶ [0002]), wherein displaying an emergency stop button in a second area of the touchscreen (Novak, 24 in FIG. 1; ¶ [0039]: The second button 24 thus has the function of a general emergency-stop switch; pressing the touchscreen 14 in the area of the second button 24 therefore automatically results in the movement of the operating table 12 being stopped, even if the associated first button freezes when it has 
Izumi in view of Thaku and Novak are analogous art because they are from the same field of endeavor, a system and a method for operating a device using a user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Novak to Izumi in view of Thakur.  Motivation for doing so would decrease the manufacturing costs by reducing additional wiring and some work on the hardware of commercially available touchscreens (Novak, ¶ [0005]) and allow the arrangement of keys/buttons be freely set (Izumi, ¶ [0055]).

Claim 2
Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 1 and further discloses wherein the third area is located in a central area of the touchscreen (Izumi, 21 and 22 in FIGS. 1B and 6A-B; ¶¶ [0027]-[0030] and [0055]: a manual pulse generating device 22 and a keyboard as the input device 21 are displayed on the touch panel 11 in a central area between the enable switch 242 and the emergency stop button 23), and the first area and the second area are located in a border area surrounding the central area (Izumi, 23 and 242 in FIGS. 1B and 6A-B; ¶¶ [0027]-[0030] and [0055]: the enable switch 242 is located on left side of the manual pulse generating device 22 and the input device 21 displayed on the touch panel 11, and the emergency stop button 23 is located on right side of the manual pulse generating device 22 and the input device 21 displayed on the touch panel 11) (Thakur, 

Claim 3
Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 2 and further discloses wherein, in a right-handed mode of the portable terminal, the enable button is displayed on a left side of the touchscreen, and the emergency stop button is displayed on a right side of the touchscreen (Izumi, FIGS. 6A-B; ¶¶ [0058]-[0060]: the enable switch 242 is located on left side of the machine operation panel 104 and the emergency stop button 23 is located on right side of the machine operation panel 104) (Izumi, ¶[0073]: the enable switch 242 or emergency stop button 23 can be disposed on a desired side according to a dominant hand of the operator), and in a left-handed mode of the portable terminal, the enable button is displayed on the right side of the touchscreen, and the emergency stop button is displayed on the left side of the touchscreen (Izumi, FIGS. 9A-9B; ¶¶ [0067]-[0070]: the enable switch 242 is located on right side of the machine operation panel 105 and the emergency stop button 23 is located on left side of the machine operation panel 104) (Izumi, ¶[0073]: the enable switch 242 or emergency stop button 23 can be disposed on a desired side according to a dominant hand of the operator).  

Claim 10
Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 1 and further discloses wherein the portable terminal is a general-purpose tablet computer (Izumi, FIG. 1B; ¶ [0025]: the operation terminal 1 is preferably portable; for example, a tablet terminal can be used as the operation terminal 1).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Thakur and Novak as applied to Claim 2 above, and further in view of CHO et al. (US 2015/0082162 A1, published on 03/19/2015), hereinafter CHO.

Claim 4
Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 2 and further discloses  (Izumi, FIGS. 1B, 5, 6A-B, and 9A-B: the enable switch 241/242 and emergency stop button 23 are located on left or right side of the machine operation panel 101/103/104/105; ¶ [0055]: the arrangement of keys/buttons can be freely set) (Thakur, ¶ [0058]: a single land area 408 (i.e., enable switch/button) may be specified at one of the four corners of the touch screen that may be specified, via a configuration panel of the HMI; i.e., enable button or emergency stop button are displayed at the 
Izumi in view of Thakur and Novak fails to explicitly disclose displaying a plurality of guide blocks on the border area; receiving, from the user, a first/second user input for selecting at least one of the plurality of guide blocks; displaying the first/second button in the first/second area based on the first/second user input.
CHO teaches a system and a method relating to an interface of a display apparatus (CHO, ¶ [0003]), wherein displaying a plurality of guide blocks on the border area (CHO, 10/20/30/40 in FIGS. 1A-1B, 3A-3D, and 14A-14B; ¶¶ [0158] and [0160]: displays a plurality of objects 10-1, 20-1, 30-1, 40-1, 50, and 60, defined as 'guided objects', on an edge area of the screen, wherein 10-1, 20-1, 30-1, and 40-1 are four corner areas of a display screen, 50 is a center area of an upper side of a display screen, and 60 is a center area of an lower side of a display screen); receiving, from the user, a first/second user input for selecting at least one of the plurality of guide blocks; displaying the first/second button in the first/second area based on the first/second user input (CHO, 10/20/30/40 in FIGS. 1A-1B, 3A-3D, and 14A-14B; ¶¶ [0162], [0098], [0100], [0102], and [0104]: in response to a user input such as a touch input being received at the guide objects in the edge area, depending on the location where the user input is received, the menu/button displayed on the screen may vary; e.g., in response to a user touch inputted by a user object 200 on a first/second/third/fourth comer area 10/20/30/40, a menu/button 11/21/31/41 is displayed).
Izumi in view of Thakur and Novak, and CHO are analogous art because they are from the same field of endeavor, a system and a method relating to an interface of a display apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of CHO to Izumi in view of Thakur and Novak.  Motivation for doing so would provide an interface that is easier and more intuitive to use (CHO, [0003]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Thakur and Novak  as applied to Claim 1 above, and further in view of Kim (US 2009/0109231 A1, published on 04/30/2009), hereinafter Kim.

Claim 5
Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 1 and further discloses that the arrangement of keys/buttons can be freely set (Izumi, ¶ [0055]) and a single land area 408 (i.e., enable switch/button) may be specified at any arbitrary area on the screen that may be specified, via a configuration panel of the HMI (Thakur, ¶ [0058]).
Izumi in view of Thakur and Novak fails to explicitly disclose wherein the size of the first area for displaying the enable button is changeable by the user, and the size of the second area for displaying the emergency stop button is changeable by the user; i.e., wherein size of any area for displaying any button is changeable by the user.  
KIM disclose a system and a method relating to a device having a touch screen displaying buttons (KIM, ¶ [0003]), wherein the size of the first area for displaying the enable button is changeable by the user, and the size of the second area for displaying the emergency stop button is changeable by the user; i.e., wherein size of any area for displaying any button is changeable by the user (KIM, FIG. 5; ¶ [0023]: a size of a soft button is changeable if the user inputs an instruction for changing an attribute value of a specific soft button SB).
Izumi in view of Thakur and Novak, and KIM are analogous art because they are from the same field of endeavor, a system and a method relating to a device having a touch screen displaying buttons.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to Izumi in view of Thakur and Novak.  Motivation for doing so would provide more flexible user interfaces for users (KIM, ¶ [0006] and [0028]) and allow user to access/operate critical buttons more easily with larger size1.

Claim 6
Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 1 and further discloses that the arrangement of keys/buttons can be freely set (Izumi, ¶ [0055]) and a single land area 408 (i.e., enable switch/button) may be specified at any arbitrary area on the screen that may be specified, via a configuration panel of the HMI (Thakur, ¶ [0058]).
Izumi in view of Thakur and Novak fails to explicitly disclose wherein the shape of the first area for displaying the enable button is changeable by the user, and the shape of the second area for displaying the emergency stop button is changeable by the user; i.e., wherein shape of any area for displaying any button is changeable by the user.  
KIM disclose a system and a method relating to a device having a touch screen displaying buttons (KIM, ¶ [0003]), wherein the shape of the first area for displaying the enable button is changeable by the user, and the shape of the second area for displaying the emergency stop button is changeable by the user; i.e., wherein shape of any area for displaying any button is changeable by the user (KIM, FIG. 9; ¶ [0027]: a shape of edge lines of a soft button is changeable if the user inputs an instruction for changing an attribute value of a specific soft button SB).
Izumi in view of Thakur and Novak, and KIM are analogous art because they are from the same field of endeavor, a system and a method relating to a device having a touch screen displaying buttons.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to Izumi in view of Thakur and Novak.  Motivation for doing so would provide more flexible user interfaces for users (KIM, ¶ [0006] and [0028]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Thakur and Novak as applied to Claim 1 above, and further in view of Evans, III et al. ("Control Solutions for Robots Using Android and iOS Devices", Proceedings of SPIE - The International Society for Optical Engineering, May 2012), hereinafter Evans.

Claim 7
	Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 1 except being silent on in response to detecting, by an accelerometer of the portable terminal, a fall, a shaking of the portable terminal of a predetermined threshold value or above, or a predetermined posture, transmitting an emergency signal to the control device.
Evans teaches a system and a method for using hand-held devices to control robots (Evans, Page 1, ABSTRACT), wherein in response to detecting, by an accelerometer of the portable terminal, a fall, a shaking of the portable terminal of a predetermined threshold value or above, or a predetermined posture, transmitting an emergency signal to the control device (Evans, Page 4, the last 2nd paragraph in Section 2.1: shaking the device in a specific manner might also be used to indicate a stop command; i.e., in response to detecting a shaking of the device in a direction above a predetermined value, transmitting a stop command to the control device).
Izumi in view of Thakur and Novak, and Evans are analogous art because they are from the same field of endeavor, a system and a method for using hand-held devices to control robots.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Evans to Izumi in view of Thakur and Novak.  Motivation for doing so would provide a larger number of possible commands and facilitate one-handed use for hand-held devices with small form factor, and also achieve a user-friendly interface for controlling a complex system more efficiently (Evans, Pages 9-10, the 1st to 3rd paragraphs of Section 3).

Claim 8
	Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 1 and further discloses the land area may be enabled via touch gestures besides a tap (Izumi, ¶ [0062]).
	Izumi in view of Thakur and Novak fails to explicitly discloses wherein in response to detecting a predetermined gesture by an image sensor of the portable terminal, transmitting an emergency signal to the control device.  
Evans teaches a system and a method for using hand-held devices to control robots (Evans, Page 1, ABSTRACT), wherein in response to detecting a predetermined gesture by an image sensor of the portable terminal, transmitting an emergency signal to the control device (Evans, Page 3, 2nd and 3rd paragraphs of Section 2.1, multi-finger grasp on the screen like making a fist may halt the control of an autonomous platform; i.e., in response to detecting multi-finger grasp like making a fist, transmitting a halt command to the control device).
Izumi in view of Thakur and Novak, and Evans are analogous art because they are from the same field of endeavor, a system and a method for using hand-held devices to control robots.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Evans to Izumi in view of Thakur and Novak.  Motivation for doing so would provide a larger number of possible commands and facilitate one-handed use for hand-held devices with small form factor, and also achieve a user-friendly interface for controlling st to 3rd paragraphs of Section 3).

Claim 9
Izumi in view of Thakur and Novak discloses all the elements as stated in Claim 1 and further discloses that the voice input unit 40 receives its voice signals/commands via a microphone 42 for controlling the movement of the operating table (Novak, FIG. 1; ¶¶ [0027]. [0023], and [0039]).
Izumi in view of Thakur and Novak fails to explicitly disclose wherein in response to detecting a predetermined voice command by a sound sensor of the portable terminal, transmitting an emergency signal to the control device.
Evans teaches a system and a method for using hand-held devices to control robots (Evans, Page 1, ABSTRACT), wherein in response to detecting a predetermined voice command by a sound sensor of the portable terminal, transmitting an emergency signal to the control device (Evans, Page 4, the last 3rd paragraph in Section 2.1: speech could be used for the issuance of modal commands, such as starting or stopping the vehicle, switching cameras, zooming a camera, putting the vehicle or the manipulator into a given pose, or switching between different screen layouts).  
Izumi in view of Thakur and Novak, and Evans are analogous art because they are from the same field of endeavor, a system and a method for using hand-held devices to control robots.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Evans to Izumi in view of Thakur and Novak.  Motivation for doing so would provide a st to 3rd paragraphs of Section 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Som (US 2015/0174767 A1, published on 06/25/2015) discloses a method and a device for operating an industrial robot connected to a robot control by an operating device comprising a graphic operator interface such as a touch display (Som, ABSTRACT; ¶ [0001]), wherein (1) a security-directed emergency stop switch 26 is arranged on an upper right side of the housing 32 (Som, FIG. 1; ¶ [0098]); (2) an mission switch or permission key 74, 76 is integrated in each holding strip 70, 72 of which keys one must be selectively activated for the mobile enabling of the industrial robot, which can alternately actuated with the left or the right hand (Som, FIG. 5; ¶ [0117]-[0118]); and (3) the graphic operator interface can be switched by a simple setup function from right-hand operation to left-hand operation, wherein all positions of the virtual operating elements 22.1 ... 22.n, 24.1 . . . 24.n are mirrored on the longitudinal central axis of the touch display 20 (Som, FIG. 1; ¶ [0116]);
OGURA et al. (US 2017 /0248946 A1, published on 08/31/2017) discloses a remote control apparatus with a display device for controlling an unmanned autonomously moving work vehicle (OGURA , ¶ [0001]), wherein shapes of buttons, e.g., a sudden stop button 205, can be changed to optional shapes, selected, or changed in position (OGURA , ¶ [0057]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2017 /0248946 A1 to OGURA et al., published on 08/31/2017, ¶ [0060]: "the sudden stop button 205 is indicated with relative large size and conspicuous color … so as to be recognized and operated easily".